       Case 3:18-cv-02499-WHO Document 85 Filed 02/20/19 Page 1 of 6



 1   GUTRIDE SAFIER LLP
     Adam J. Gutride (State Bar No. 181446)
 2
     Seth A. Safier (State Bar No. 197427)
 3   Todd Kennedy (State Bar No. 250267)
     Anthony Patek (State Bar No. 228964)
 4
     MIGLIACCIO & RATHOD LLP
 5   Nicholas Migliaccio, pro hac vice pending
     Jason Rathod, pro hac vice pending
 6
     Esfand Nafisi (State Bar No. 320119)
 7
     (additional attorney information listed on signature page)
 8
     Attorneys for Plaintiffs
 9

10                               UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13                                               CASE NO. 3:18-cv-2499
14    IN RE: JUUL LABS, INC. PRODUCT
      LITIGATION                                 Honorable William H. Orrick
15
                                                 APPLICATION AND ORDER TO
16                                               APPOINT GUARDIANS AD LITEM FOR MINOR
                                                 PLAINTIFFS.
17

18

19
20

21

22

23

24

25

26

27

28

     Application and Order to Appoint Guardian Ad Litem
       Case 3:18-cv-02499-WHO Document 85 Filed 02/20/19 Page 2 of 6



 1          Pursuant to Rule 17(c) of the Federal Rules of Civil Procedure, which states, in pertinent

 2   part, that this “court shall appoint a guardian ad litem for an infant or incompetent person not

 3   otherwise represented in an action or shall make such other order as it deems proper for the

 4   protection of the infant or incompetent person,” for the purpose of the above-captioned litigation

 5   plaintiff:

 6          B.C. hereby applies to this Court to have his parent and legal guardian Mary Baker

 7   appointed his guardian ad litem;

 8          D.C. hereby applies to this Court to have his parent and legal guardian Kisha Chandler

 9   appointed his guardian ad litem;

10          Q.C. hereby applies to this Court to have his parent and legal guardian Kisha Chandler

11   appointed his guardian ad litem;

12          D.C. hereby applies to this Court to have his parent and legal guardian Renee Deeter

13   appointed his guardian ad litem;

14          D.D. and C.D., both minors, hereby apply to this Court to have their parent and legal

15   guardian Joseph DiGiacinto appointed their guardian ad litem;

16          K.S. hereby applies to this Court to have his parent and legal guardian Rachelle Dollinger

17   appointed his guardian ad litem;

18          J.D. hereby applies to this Court to have his parent and legal guardian Nicole Dramis

19   appointed his guardian ad litem;

20          Z.K. hereby applies to this Court to have his parent and legal guardian Tracie Kugler

21   appointed his guardian ad litem;

22          M.C., hereby applies to this Court to have his parent and legal guardian Jeannine Manning

23   appointed his guardian ad litem;

24          S.G. hereby applies to this Court to have her parent and legal guardian Ashley Noble

25   appointed her guardian ad litem;

26          D.O. hereby applies to this Court to have his parent and legal guardian Atoyia Orders

27   appointed his guardian ad litem;

28

     Application and Order to Appoint Guardian Ad Litem
       Case 3:18-cv-02499-WHO Document 85 Filed 02/20/19 Page 3 of 6


            W.T and A.R.T., hereby apply to this Court to have their parent and legal guardian Tonya
 1
     Rowan appointed their guardian ad litem;
 2
            D.S., hereby applies to this Court to have his parent and legal guardian Amber Selfridge
 3
     appointed his guardian ad litem;
 4
            T.B.T. hereby applies to this Court to have his parent and legal guardian Marlene
 5
     Thomseth-Belcher appointed his guardian ad litem;
 6
            O.V. hereby applies to this Court to have his parent and legal guardian Tanya Viti
 7
     appointed his guardian ad litem;
 8
            S.W. hereby applies to this Court to have his parent and legal guardian Joe Weibel
 9
     appointed his guardian ad litem; and
10
            J.Y. hereby applies to this Court to have his parent and legal guardian Barbara Yannucci
11
     appointed his legal guardian.
12
            In support of this application, I, Anthony J. Patek, counsel for B.C. by and through Mary
13
     Baker, D.C. by and through Kisha Chandler, Q.C. by and through Anjie Comer, D.C. by and
14
     through Renee Deter, C.D. and D.D. by and through Joseph DiGiacinto, K.S. by and through
15
     Rachelle Dollinger, J.D. by and through Nicole Dramis, Z.K. by and through Tracie Kugler,
16
     M.C. by and through Jeannine Manning, S.G. by and through Ashley Noble, D.O., W.T. and
17
     A.R.T. by and through Tonya Rowan, D.S. by and through Amber Selfridge, T.B.T. by and
18
     through Marlene Thomseth-Belcher, O.V. by and through Tanya Viti, S.W. by and through Joe
19
     Weibel, and J.Y. by and through Barbara Yannucci, declare under penalty of perjury under the
20
     laws of the United States that Ms. Baker, Ms. Chandler, Ms. Comer, Ms. Deeter, Mr.
21
     DiGiacinto, Ms. Dollinger, Ms. Dramis, Ms. Kugler, Ms. Manning, Ms. Noble, Ms. Orders, Ms.
22
     Rowan, Ms. Selfridge., Ms. Thomseth-Belcher, Ms. Viti, Mr. Weibel, and Ms. Yannucci have
23
     demonstrated that B.C., D.C., Q.C., D.C., C.D., D.D., K.S., J.D., Z.K., M.C., S.G., D.O., W.R.,
24
     A.R.T., D.S., T.B.T., O.V., S.W., and J.Y. are minors and that each of the aforementioned is
25
     their respective parent.
26

27

28

     Application and Order to Appoint Guardian Ad Litem
       Case 3:18-cv-02499-WHO Document 85 Filed 02/20/19 Page 4 of 6



 1

 2

 3

 4         Dated: February 4, 2019            GUTRIDE SAFIER LLP

 5

 6

 7
                                              ______________________________
 8                                            Adam J. Gutride, Esq.
                                              Seth A. Safier, Esq.
 9                                            Todd Kennedy
                                              Anthony J. Patek
10                                            Kristen Simplicio
                                              100 Pine Street, Suite 1250
11                                            San Francisco, California 94111
12                                            MIGLIACCIO & RATHOD LLP
                                              Nicholas Migliaccio, admitted pro hac vice
13                                            Jason Rathod, admitted pro hac vice
14                                            Esfand Nafisi (State Bar No. 320119)
                                              412 H Street NE, Suite 302
15                                            Washington, D.C. 20002
                                              Tel: (415) 489-7004
16                                            Email: enafisi@classlawdc.com
                                              Email: nmigliaccio@classlawdc.com
17                                            Email: jrathod@classlawdc.com
18
                                              BERGER MONTAGUE, P.C.
19                                            Sherrie R. Savett, pro hac vice forthcoming
                                              Russell D. Paul, admitted pro hac vice
20                                            Neil Makhija, admitted pro hac vice
                                              1818 Market Street, Suite 3600
21                                            Philadelphia, PA 19103
                                              Tel.: (215) 875-3000
22                                            Fax: (215) 875-4604
                                              Email: ssavett@bm.net
23                                            Email: rpaul@bm.net
                                              Email: nmakhija@bm.net
24                                            Attorneys for Plaintiffs
25

26

27

28

     Application and Order to Appoint Guardian Ad Litem
         Case 3:18-cv-02499-WHO Document 85 Filed 02/20/19 Page 5 of 6



 1 Good cause appearing, the Court ORDERS as follows:

 2         Mary Baker is hereby appointed guardian ad litem for plaintiff B.C. in the above-captioned

 3   action.

 4         Kisha Chandler is hereby appointed guardian ad litem for plaintiff D.C. in the above-

 5   captioned action.

 6         Anjie Comer is hereby appointed guardian ad litem for plaintiff Q.C. in the above-captioned

 7   action.

 8         Renee Deeter is hereby appointed guardian ad litem for plaintiff D.C. in the above-captioned

 9   action.

10         Joseph DiGiacinto is hereby appointed guardian ad litem for plaintiffs C.D. and D.D. in the

11   above-captioned action.

12         Rachelle Dollinger is hereby appointed guardian ad litem for plaintiff K.S. in the above-

13   captioned action.

14         Nicole Dramis is hereby appointed guardian ad litem for plaintiff J.D. in the above-

15   captioned action.

16         Tracie Kugler is hereby appointed guardian ad litem for plaintiff Z.K. in the above-

17   captioned action.

18         Jeannine Manning is hereby appointed guardian ad litem for plaintiff M.C. in the above-

19   captioned action.

20         Ashley Noble is hereby appointed guardian ad litem for plaintiff S.G. in the above-captioned

21   action.

22         Atoyia Orders is hereby appointed guardian ad litem for plaintiff D.O. in the above-

23   captioned action.

24         Tonya Rowan is hereby appointed guardian ad litem for plaintiffs W.R. and A.R.T. in the

25   above-captioned action.

26         Amber Selfridge is hereby appointed guardian ad litem for plaintiff D.S. in the above-

27   captioned action.

28         Marlene Thomseth-Belcher is hereby appointed guardian ad litem for plaintiff T.B.T. in the


     Application and [Proposed] Order to Appoint Guardian Ad Litem                                4
         Case 3:18-cv-02499-WHO Document 85 Filed 02/20/19 Page 6 of 6



 1   above-captioned action.

 2         Tanya Viti is hereby appointed guardian ad litem for plaintiff O.V. in the above-captioned

 3   action.

 4         Joe Weibel is hereby appointed guardian ad litem for plaintiff S.W. in the above-captioned

 5   action.

 6         Barbara Yannucci is hereby appointed guardian ad litem for plaintiff J.Y. in the above-

 7   captioned action.

 8

 9         IT IS SO ORDERED.

10
           Date: February ____,
                           20 2019                      _______________________________
11                                                      Honorable William H. Orrick
12                                                      United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Application and [Proposed] Order to Appoint Guardian Ad Litem
